      8:19-cv-03420-SAL          Date Filed 07/23/20       Entry Number 42        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                            ANDERSON/GREENWOOD DIVISION

Charles Benjamin Proffitt,            )                C/A No. 8:19-cv-03420-SAL
                                      )
                          Petitioner, )
                                      )
v.                                    )                        OPINION & ORDER
                                      )
                                      )
Warden of McCormick                   )
Correctional Institution,             )
                                      )
                          Respondent. )
___________________________________ )

       This matter is before the Court for review of the June 9, 2020 Report and Recommendation

(“Report”) of United States Magistrate Judge Jacquelyn D. Austin, ECF No. 39, made in

accordance with 28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02 (D.S.C.). In the Report, the

Magistrate Judge recommends dismissing this action for failure to prosecute pursuant to Rule 41(b)

of the Federal Rules of Civil Procedure. Specifically, dismissal is recommended where, after

receiving multiple extensions of time to do so, ECF Nos., 28, 35, 37, Plaintiff failed to respond to

Defendants’ pending motion for summary judgment. ECF No. 19. No party filed an objection to

the Report, and the time to do so has lapsed.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with this

Court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,

and the Court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

In the absence of objections, the Court is not required to provide an explanation for adopting the

Report and must “only satisfy itself that there is no clear error on the face of the record in order to

                                                  1
      8:19-cv-03420-SAL        Date Filed 07/23/20      Entry Number 42       Page 2 of 2




accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

       After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, the Petition, ECF No. 1 DISMISSED

with prejudice for failure to prosecute, and Respondent’s Motion for Summary Judgment, ECF

No. 19, is DENIED as moot.


                                                            /s/
                                                            Sherri A. Lydon
                                                            United States District Judge
July 22, 2020

Florence, South Carolina




                                                2
